The parties to this suit had attended a dance and were coming home in defendant's automobile *Page 651 
which he was driving. It was in the small hours of the morning and the defendant, driver of the automobile, fell asleep, lost control thereof, and the automobile ran across the car tracks and he was awakened. Plaintiffs insisted on getting out of the automobile and taking a taxicab which was near. Defendant did not stop the automobile, said he was all right, would not let them get out, but said he had started to take them home and intended to do so. He drove several blocks thereafter when his head dropped and lie fell asleep a second time, lost control of the automobile, and it struck with great force a post of a safety zone and plaintiffs were injured. They began suit under the guest act* and at the conclusion of the trial, and after a charge with which no fault is found, recovered verdicts against defendant which the court on motion non obstante veredicto set aside, relying on Perkins v. Roberts, 272 Mich. 545, and rendered judgments for defendant. Plaintiffs appeal.
There was sufficient evidence to carry the case to the jury and support the verdicts within the rule established byManser v. Eder, 263 Mich. 107.
Judgments reversed and the case remanded for entry of judgments for plaintiffs on the verdicts, with costs of both courts.
FEAD, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, and CHANDLER, JJ., concurred.
* See 1 Comp. Laws 1929, § 4648. — REPORTER. *Page 652